Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 10/16/20 are hereby entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 and 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 8-12 and 15-28 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.
In regard to Claims 8, 15, and 28, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity in terms of performing a [method] for teaching a child loving, caring relationships, […] comprising:
[…]
creating and displaying […] images of an interactive fantasy world comprising one or more locations presenting dynamic images of care needs of the fantasy worlds;
creating and displaying […] images of one or more interactive, dynamic fantasy characters associated with the fantasy worlds;

providing means for […] communication from the child to at least one fantasy character of a request for a real-life wish which the child would have the fantasy character grant after the child has sufficiently met the care needs of the fantasy world;
causing the fantasy character to […] communicate approval of the real-life wish to the child;
[…] manipulating the dynamic images […] of the care needs of the fantasy world by the child to meet the care needs of the fantasy world; and
causing the fantasy character to […] communicate to the child that the requested real life wish is to be granted.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computer game or mobile app, one or more computing devices, application software or executable computer code, means for electronic communication, means for electronically manipulating images, means for electronic selection, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computer game or mobile app, one or more computing devices, application software or executable computer code, means for electronic communication, means for electronically manipulating images, means for electronic selection, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., paragraphs 31-37 in Applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20130224704 A1 by Skelton et al (“Skelton”), in view of PGPUB US 20140011596 A1 by Ganz (“Ganz”), further in view of PGPUB US 20170213472 A1 by Huffman (“Huffman”).
In regard to Claim 8, Skelton teaches a computer game or mobile App for teaching a child loving, caring relationships, the game or App comprising:
one or more computing devices, each computing device comprising a screen; and application software or executable computer code operating on each computer device, the application software or executable computer code comprising the following functionality:
(see, e.g., paragraph 44);
creating and displaying on the screen of the computer device electronic images of an interactive fantasy world […] presenting dynamic images […];
 (see, e.g., paragraphs 47 and 50 in regard to the child version of the app (“fantasy world”) employing, e.g., graphics, animation, video, and games);


(see, e.g., paragraph 43 in regard to employing a fictitious character);
causing at least one fantasy character to electronically communicate with the child […];
 (see, e.g., paragraphs 42 and 47);
providing means for electronic communication from the child to at least one fantasy character of a request for a real-life wish which the child would have the fantasy character grant after the child has sufficiently met the care needs of the fantasy world;
(see, e.g., paragraph 64);
causing the fantasy character to electronically communicate approval of the real-life wish to the child;
(see, e.g., paragraph 43 in regard to a scoring system);
presenting means for electronically manipulating the dynamic images on the screen […]; and
(see, e.g., paragraphs 47 and 50 in regard to the child version of the app employing, e.g., graphics, animation, video, and games);
causing the fantasy character to electronically communicate to the child […]
(see, e.g., paragraphs 42 and 47);
[encouraging good behavior with rewards]

(see, e.g., claim 20);




	(see, e.g., Figure 14 and paragraph 65);
request one or more wishes by the child which the child would have the fantasy character grant;
(see, e.g., paragraph 64);
approving a requested wish dependent upon a parent-approved, predetermined amount of award accumulation which will allow the requested wish to be granted;
(see, e.g., paragraph 43 in regard to a scoring system);
causing the fantasy character to reward the child each time the child [successfully completes the identified events and tasks];
(see, e.g., Figure 17 and paragraph 77);
accumulating the fantasy rewards garnered by the child; and
(see, e.g., paragraph 47 in regard to “’naughty or nice’ score”);
[…]

Furthermore, to the extent to which the cited prior art may fail to teach the remaining claimed limitations, however, in an analogous reference Ganz teaches
creating and displaying on the screen of the computer device electronic images of an interactive fantasy world comprising one or more locations presenting dynamic images of care needs of the fantasy worlds;
 (see, e.g., paragraph 4 in regard to an interactive virtual world with virtual characters with care needs);
causing at least one fantasy character to electronically communicate with the child to identify events and task, which when performed by the child contribute to meeting the care needs of the fantasy world;
presenting means for electronically manipulating the dynamic images on the screen of the care needs of the fantasy world by the child to meet the care needs of the fantasy world; and
(see, e.g., paragraph 92-94 in regard to undertaking activities that increase the happiness and health of the fantasy character, which is “electronically communicated” by the user being able to observe the virtual toy’s happiness and health improving);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; 
Specifically, it would have been obvious to have incorporated the teachings of Ganz into the method otherwise taught by Skelton, by adding a virtual world with locations that the child could navigate in order to increase the child’s engagement, as well as by having the events and tasks that the child completes increase the happiness of the virtual character in a visual/audible manner, so as to further incentivize good behavior by the child.

Furthermore, to the extent to which the cited prior art may fail to teach the remaining claimed limitations, however, in an analogous reference Huffman teaches
granting a real-life wish

 (see, e.g., Figure 3, selections 120 and 122);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teachings of Ganz into the method otherwise taught by the otherwise cited prior art, by having the fantasy character taught by Skelton visually/audibly grant the approved real-life wish as taught by Huffman, in order to incent good behavior by the child.

In regard to Claim 9, see Skelton at, e.g., paragraph 43 in regard to a scoring system (“parent-approved, predetermined criteria…”).
In regard to Claim 10, see Skelton at, e.g., paragraph 47.
In regard to Claim 11, see Skelton at, e.g., paragraphs 47 and 53.
In regard to Claim 12, see Skelton at, e.g., paragraph 47 in regard to the child being able to view his/her score. (“progress in achieving the parent-approved predetermined criteria…”)


Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton, in view of Ganz, further in view of Huffman, further in view of admitted prior art.
In regard to Claim 15, while Skelton teaches the parent identifying various activities that the child may complete in order to be rewarded (see, e.g., 72-76), it may not specifically teach positive affirmation or self-affirmation activities, however,
the Examiner takes OFFICIAL NOTICE that encouraging a child to engage in such activities was old and well-known at the time of Applicant’s invention.  Such functionality allows for good mental and spiritual development of the child.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for good mental and spiritual development of the child.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Furthermore, Skelton teaches employing a GUI to allow the child to make selections (see, e.g., paragraph 3, in regard to the child selecting rewards);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed a similar selection GUI to allow the child to select from various activities, in order to increase the child’s engagement.
In regard to Claim 16, see rejection of Claim 9.
In regard to Claim 17, see rejection of Claim 10.
In regard to Claim 19, see rejection of Claim 12.

Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton, in view of Ganz, further in view of Huffman, further in view of admitted prior art, in view of PGPUB US 20170287354 A1 by Miller (“Miller”).
In regard to Claims 18 and 20-21, Miller teaches these features (see, e.g., paragraph 67)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the activities taught by Miller as part of the otherwise taught invention, in order to help increase the child’s self-esteem.

Claims 22-25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton, in view of Ganz, further in view of Huffman, further in view of admitted prior art.
In regard to Claim 22 and 25, while Skelton teaches the parent identifying various activities that the child may complete in order to be rewarded (see, e.g., 72-76), it may not specifically teach meditating or quiet thinking activities, however,
the Examiner takes OFFICIAL NOTICE that encouraging a child to engage in such activities was old and well-known at the time of Applicant’s invention.  Such functionality allows for good mental and spiritual development of the child.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for good mental and spiritual development of the child.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Furthermore, Skelton teaches employing a GUI to allow the child to make selections (see, e.g., paragraph 3, in regard to the child selecting rewards);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed a similar selection GUI to allow the child to select from various activities, in order to increase the child’s engagement.
In regard to Claim 23, see rejection of Claim 9.
In regard to Claim 24, see rejection of Claim 10.
In regard to Claim 26, see rejection of Claim 12.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton, in view of Ganz, further in view of Huffman, further in view of admitted prior art, in view of Miller.
In regard to Claims 18 and 20-21, Miller teaches these features (see, e.g., paragraph 117 in regard to practicing a mental strengthening activities throughout the day at different times)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the approach taught by Miller as part of the otherwise taught invention, in order to help increase the child’s mental strength.

Response to Arguments
Applicant argues on page 16 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    147
    673
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because Applicant provides no basis or rationale as to why its claimed abstract idea “cannot be performed as a mental process by a human being alone and do not merely recite a method of organizing human activity.”
	Applicant’s arguments in regard to the art rejections are not persuasive because Applicant does not provide any basis or rationale as to why the cited prior art allegedly fails to teach the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715